DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
 
Election/Restrictions
Applicant’s election of Invention I (claim 1, drawn to “wheel machining equipment”) in the reply filed on 6/30/2021 was previously acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 2 was previously withdrawn (and still is) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 6/30/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasumi et al. (U.S. PG Pub. No. 2007/0068350 A1) in view of Patterson (U.S. Patent No. 5,820,137 A), and further in view of Fukui et al. (U.S. Patent No. 6,502,834 B1).  
Note that Kawasumi et al. and Patterson were cited on the PTO-892 mailed on 8/5/2021.
Claim 1:  Figure 1 of Kawasumi et al. shows machining equipment comprising a lathe bed (1) on which a plurality of first guide rails (9), a first servo motor (13), a first servo moving unit (5), and a first spindle unit (7) are disposed.  Please note that the first servo moving unit (5) is provided with the first spindle unit (7).  Next, Figures 1 and 3 show the machining equipment as further having on the lathe bed (1) thereof a plurality of second guide rails (21), a second servo motor (27), a second servo moving unit (17), and a second spindle unit (19).  Please note that the second servo moving unit (17) is provided with the second spindle unit (19).  Figures 1 and 2 also show therein said machining equipment as further comprising on the lathe bed (1) thereof a first servo feed system (56, 64, 68), a first tool turret (67), a second servo feed system (48, 54), and a second tool turret (65).
	Examiner now directs attention to Figure 1 of Kawasumi et al.  As can be seen therein, the first servo motor (13), the plurality of first guide rails (9), and the first servo moving unit (5) are installed on a left side of the lathe bed (1).  Please note that when the first servo motor (13) is actuated, the associated first servo moving unit (5) will be driven so as to move horizontally along the plurality of first guide rails (9).  Also, a path of the first servo moving unit (5) horizontally moving along the plurality of first guide rails (9) is “defined as a Q1 axis.”  (It is noted that the defined Q1 axis is one and the same as the Z1 axis which is shown in Figure 1).   
As can also be seen in Figures 1 and 3 of Kawasumi et al., the second servo motor (27), the plurality of second guide rails (21), and the second servo moving unit (17) are installed on a right side of the lathe bed (1).  Please note that when the second servo motor (27) is actuated, the associated second servo moving unit (17) will be driven so as to move horizontally along the plurality of second guide rails (21).  Also, a path of the second servo moving unit (17) horizontally moving along the plurality of second guide rails (21) is “defined as a Q2 axis.”  (It is noted that the defined Q2 axis is one and the same as the Z2 axis which is shown in Figure 1).   
	As to the first servo feed system (56, 64, 68), it is installed at the top of the lathe bed (1), whereas the second servo feed system (48, 54) is installed at a bottom of the lathe bed (1).  This is readily apparent in Figures 1 and 2.  
As to the first servo feed system (56, 64, 68), it comprises three axes, and they include an X3 axis, a Y3 axis, and a Z3 axis.  Noting that the first tool turret (67) in indexable/rotatable, be advised that the first tool turret (67) is controlled by the first servo feed system (56, 64, 68) to feed, so as to move along the three axes (X3, Y3, Z3) of the first servo feed system (56, 64, 68), to realize linkage turning and interpolation movement of the three axes.  That is to say that the first tool turret (67) is controlled such that it can be moved linearly, for example, along each of the three axes (X3, Y3, Z3) while at the same time being indexed about the rotation axis thereof.  
As to the second servo feed system (48, 54), it comprises two axes, and they include an X1 axis and a Y1 axis.   Noting that the second tool turret (65) in indexable/rotatable, be advised that the second tool turret (65) is controlled by the second servo feed system (48, 54) to feed, so as to move along the two axes (X1, Y2) of the second servo feed system (48, 54), to realize linkage turning and interpolation movement of the two axes.  That is to say that the second tool turret (65) is controlled by the second servo feed system (48, 54) such that it can be moved linearly, for example, along each of the two axes (X1, Y2) while at the same time being indexed about the rotation axis thereof.  
Kawasumi et al. though, does not provide discussion on the machining equipment further comprising “a first-stage chuck, a plurality of radial positioning blocks, a plurality of first end-face positioning blocks, a plurality of first swing clamp cylinder pressure claws,” or “a second-stage chuck, a plurality of second end-face positioning blocks, and a plurality of second swing clamp cylinder pressure claws.”  Also, while Kawasumi et al. discloses the first servo moving unit (5) being provided with the first spindle unit (7) and the second servo moving unit (17) being provided with the second spindle unit (19), Kawasumi et al. does not disclose, “an output end of the first spindle unit is provided with the first-stage chuck, and rotation of the first-stage chuck is controlled by the first spindle unit” wherein “the plurality of radial positioning blocks are uniformly distributed on the first stage chuck in a circumferential direction and are used for radially positioning” and “the plurality of first end-face positioning blocks are uniformly distributed on the first-stage chick in the circumferential direction and are used for axially positioning the wheel.”  Likewise, Kawasumi et al. does not disclose, “an output end of the second spindle unit is provided with the second-stage chuck, and rotation of the second-stage chuck is controlled by the second spindle unit” and “the plurality of second end-face positioning blocks are uniformly distributed on the second-stage chuck in the circumferential direction and are used for axially positioning the wheel.”  Be advised though that the first spindle unit (7) and the second spindle unit (19) are each adapted to hold a workpiece [paragraphs 0036, 0052].
Figure 3 of Patterson though, shows a first/second stage chuck (10), which is adapted to center and lock an aluminum wheel (12) with respect to a headstock of a lathe for rotation about a machining centerline (14) [column 2, lines 40-44].  As can be seen between Figures 2 and 3, the chuck (10) has a plurality of radial positioning blocks (60, 62, 64) that are uniformly distributed on the first/second stage chuck (10) in a circumferential direction.  Furthermore, attached to each of the plurality of radial positioning blocks (60, 62, 64) is a respective end-face positioning block (76).  Note that the plurality of end-face positioning blocks (76) are shown as feed-out locators (76) in Figure 3.  Please be advised that the plurality of radial positioning blocks (60, 62, 64) are used for radially positioning the aluminum wheel (12) during machining.  This is because they (60, 62, 64) provide for the radial feeding of the plurality of end-face positioning blocks (76).  When the plurality of end-face positioning blocks (76) are embodied as the feed-out locators (76) as in Figure 3, they engage the wheel’s (12) inner periphery of the outer rim portion (84) [column 3, lines 18-24].  With this engagement, the aluminum wheel (12) is radially positioned for machining.  As such, by radial feeding of the plurality of end-face positioning blocks (76) to engage the wheel’s (12) inner periphery of the outer rim portion (84), the plurality of radial positioning blocks (60, 62, 64) radially position the aluminum wheel (12) during machining.  
With regards to the plurality of end-face positioning blocks (76), they too are uniformly distributed on the first/second stage chuck (10) in the circumferential direction.  Noting this, said plurality of end-face positioning blocks (76) provide for axially positioning the wheel (12) during machining.  To illustrate this point, Examiner directs attention to Figure 3 of Patterson.  As can be seen therein, the aluminum wheel (12) is seated upon the plurality of end-face positioning blocks (76) such that the outer rim portion (84) of the wheel (12) interfaces with locating surfaces (82) of the plurality of end-face positioning blocks (76).  Due to this interfacing between the wheel’s (12) outer rim portion and the plurality of end-face positioning block’s (76) locating surfaces (82), the wheel (12) is prevented from movement downward from the perspective of Figure 3 of Patterson in the axial direction toward, for example, the face plate (16) of the first/second stage chuck (10).  Thus, the plurality of end-face positioning blocks (76) are used for axially positioning the aluminum wheel (12) during machining.  
Figure 1 of Patterson further shows the first/second stage chuck (10) as having a plurality of swing clamp cylinder pressure claws (96), each of which having a respective clamp jaw (106).  Note that the pressure claws (96) and the clamp jaws (106) provide for clamping against the outer rim (80) of the wheel (12) [column 3, lines 47-51].  Moreover, Figure 3 of Patterson shows said chuck (10) as being provided with a draw bar (116) and a sleeve (118) that is arranged on said draw bar (116).  It is noted that actuation of the sleeve (118) ultimately provides for the plurality of swing clamp cylinder pressure claws (96) to pivot between a clamped position and unclamped position [column 3, line 64 – column 4, line 9].  
Lastly, Examiner reiterates that the plurality of end-face positioning blocks (76) are uniformly distributed on the first/second stage chuck (10) in the circumferential direction, and are used for axially positioning the wheel (12) during machining.  To illustrate this point, attention is again directed to Figure 3.  As can be seen in Figure 3, the aluminum wheel (12) is seated upon the plurality of end-face positioning blocks (76) such that the outer rim portion (84) of the wheel (12) interfaces with locating surfaces (82) of the plurality of end-face positioning blocks (76).  Due to this interfacing between the wheel’s (12) outer rim portion and the plurality of end-face positioning block’s (76) locating surfaces (82), the wheel (12) is prevented from movement downward from the perspective of Figure 3 of Patterson in the axial direction toward, for example, the face plate (16) of the first/second stage chuck (10).  By ensuring the wheel (12) isn’t moved in the axial direction past a certain point, the plurality of end-face positioning blocks (76) are being used for axially positioning the aluminum wheel (12) during machining.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the first spindle unit (7) and the second spindle unit (19) of Kawasumi et al. each with a respective chuck (10) of Patterson, so as to expand the capabilities of the machining equipment of Kawasumi et al., by enabling said machining equipment to receive wheels, e.g. aluminum wheels, for processing.  As a result, the modified machining equipment constitutes “wheel machining equipment.”  
In making the above modification it is noted that an output end of the first spindle unit (7) is provided with a respective chuck (10).  Said respective chuck (10) will hereinafter be referred to as the first-stage chuck (10).  Due to this setup, rotation of said first-stage chuck (10) is controlled by the first spindle unit (7).  Please note that when a given wheel is mounted to the first spindle unit (7) via the first-stage chuck (10), driving of said first spindle unit (7) will provide for rotation of the given wheel for processing.  Examiner notes that processing in the form of “first stage machining” of the given wheel is capable of being carried out.  This is because the given wheel can be rotated by the first spindle unit (7), and because the first tool turret (67) holds a plurality of tools, each of which is able to interface, for example, with the given wheel through linkage turning and interpolation movement.  Please be advised that said first-stage chuck (10) includes a first plurality of radial positioning blocks (60, 62, 64), a first plurality of end-face positioning blocks (76), a first plurality of swing clamp cylinder pressure claws (96), a first draw bar (116), and a first sleeve (118).  Noting this, in the first-stage chuck (10), the first plurality of radial positioning blocks (60, 62, 64) are uniformly distributed on the first-stage chuck (10) in a circumferential direction and can be used for the radially positioning of the given wheel during first-stage machining (in accordance with the disclosure of Patterson).  Also, in said first-stage chuck (10), the first plurality of end-face positioning blocks (76) are uniformly distributed on the first-stage chuck (10) in the circumferential direction and can be used for the axially positioning of the given wheel during the first-stage machining (in accordance with the disclosure of Patterson).  Based on the foregoing, disclosure is provided on the first spindle unit (7) being arranged to drive the given wheel to rotate to complete the “first stage machining” of the given wheel.
Likewise, in making the above modification, an output end of the second spindle unit (19) is provided with a respective chuck (10).  Said respective chuck (10) will hereinafter be referred to as the second-stage chuck (10).  Due to this setup, rotation of said second-stage chuck (10) is controlled by the second spindle unit (19).  Note that when the given wheel is mounted to the second spindle unit (19) via the second-stage chuck (10), driving of said second spindle unit (19) will provide for rotation of the given wheel for processing.  Please also note that processing in the form of “second stage machining” of the given wheel is capable of being carried out.  This is because the given wheel is able to be rotated by the second spindle unit (19), and because the second tool turret (65) holds a plurality of tools, each of which is able to interface, for example, with the given wheel through linkage turning and interpolation movement.  Be advised that the second-stage chuck (10) includes a second plurality of radial positioning blocks (60, 62, 64), a second plurality of end-face positioning blocks (76), a second plurality of swing clamp cylinder pressure claws (96), a second draw bar (116), and a second sleeve (118).  
Noting this, in the second-stage chuck (10), the second plurality of radial positioning blocks (60, 62, 64) and the second plurality of end-face positioning blocks (76) are both uniformly distributed on the second-stage chuck (10) in a circumferential direction.  With regards to the second plurality of end-face positioning blocks (76) that are used for the axially positioning of the given wheel during the second-stage machining (in accordance with the disclosure of Patterson).  Thus, disclosure is provided upon the second spindle unit (19) being arranged to drive the given wheel to rotate to complete the “second stage machining” of the given wheel.
Kawasumi et al./Patterson though, doesn’t disclose a “mandrel base is arranged at a center of the second-stage chuck, and the mandrel is arranged on the mandrel base and extends through a central hole of the wheel for radially positioning the wheel during second stage machining.”  Please note that disclosure also isn’t provided by Kawasumi et al./Patterson on a mandrel base is arranged at a center of the first-stage chuck, and the mandrel is arranged on the mandrel base and extends through a central hole of the wheel for radially positioning the wheel.  Examiner notes that the first and second-stage chucks (10) grasp the given wheel from the front of the wheel.  
Figure 1 of Fukui et al. though, shows a first/second stage chuck (1) comprising a mandrel (8) that is arranged upon a mandrel base (10), which in turn is arranged at the center of the first/second stage chuck (1).  Figure 1 of Fukui et al. also shows the mandrel’s (8) front end extending through a hole (9) of a stopper (6) and further extending through a central hole (H) of a wheel (W).  Note that the mandrel (8) is fastened to a draw shaft (13) via another draw shaft (12) and bolts (11).  When the draw shaft (13) is retracted toward the rear body (3) of the first/second stage chuck (1), the mandrel (8) moves toward the rear body (3) with the draw shaft (13) and the mandrel (8) is expanded by the mandrel base (10).  Thus, by inserting the mandrel (8) into the central hole (H) of the wheel (W), and by retracting the draw shaft (13), the wheel (W) is gripped by the mandrel (8) at the center thereof in a position aligned to a center axis of the first/second stage chuck (1).  Conversely, when the draw shaft (13) extends towards the front direction, the mandrel (8) contracts and releases the wheel (W) [column 3, lines 41-51].  Note that when the wheel (W) is gripped by the mandrel (8) at the central hole (H) thereof, the mandrel (8) has extended through said hole (H) of the wheel (W) so as to radially position the wheel (W) such that said wheel (W) is in the position aligned to the center axis of the first/second stage chuck (1). Please note that the first/second stage chuck (1) of Fukui et al. grasps the wheel (W) through the rear of the wheel (W).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided both the first stage chuck (10) and second stage chuck (10) of Kawasumi et al./Patterson with the mandrel (8), mandrel base (10), draw shaft (13), and associated appurtenances of Fukui et al., so as the expand the grasping capabilities of the first (10) and second stage chucks (10) of Kawasumi et al./Patterson, by enabling them to grasp the given wheel through the rear thereof.  In making this modification, the first stage chuck (10) and the second stage chuck (10) are each modified so as to incorporate the mandrel (8), the mandrel base (10), the draw shaft (13), and the associated appurtenances of Fukui et al.  As a result, the modified second stage chuck (10) will have a mandrel base (10) that is arranged at the center thereof, and a mandrel (8) that is arranged on the mandrel base (10) so as to extend through a central hole of the given wheel for radially positioning said given wheel.  
It is noted that after first-stage machining of the given wheel has been completed, the wheel machining equipment of Kawasumi et al./Patterson/Fukui et al. is capable of carrying out the following.  First, the first servo motor (13) can be actuated so as to provide for horizontal rightward movement/feeding from an original position of the first servo moving unit (5) along the Q1/Z1 axis until the grasped given wheel is pushed into an appropriate position.  The second servo motor (27) can also be actuated so as to provide for horizontal leftward movement/feeding of the second servo moving unit (17) along the Q2/Z2 axis so as to meet the grasped given wheel.  
Examiner notes that the second plurality of end-face positioning blocks (76), which are embodied as feed-out locators (76), are capable of contacting the inner side of the rim of the grasped given wheel.  (It is reiterated that Patterson discloses the feed-out locators 76 engaging the inner periphery of the outer rim portion 84 of the aluminum wheel 12 [column 3, lines 18-24]).  Examiner notes that in order to establish proper contact with the given wheel, the second servo moving unit (17) will inherently have had to have stopped being linearly fed along the Q2/Z2 axis.  It’s also noted that because the actuation means for the second servo moving unit (17) and second plurality of end-face positioning blocks (76) are separate, the second servo moving unit (17) and the second plurality of end-face positioning blocks (76) can be controlled such that the second servo moving unit (17) stops moving when the given wheel, for example, contacts the second plurality of end-face positioning blocks (76).  
After the second plurality of end-face positioning blocks (76), which again are embodied as feed-out locators (76), have established contact with the inner side of the rim of the grasped given wheel, the second mandrel (118) is able to be actuated so as to activate/pivot the second plurality of swing clamp cylinder pressure claws (96) into the clamped position on the second-stage chuck (10).  (Examiner notes that Patterson discloses pressure claws 96, which are elements of clamps 88, being actuated after the feed-out locators 76 have finished centering of the aluminum wheel 12 [column 3, lines 60-62]).  Lastly, after the given wheel has been clamped on the second-stage chuck (10), it is inherent that the first-stage chuck (10) can release the given wheel.  This is because releasing of the given wheel at this particular time by the first-stage chuck (10) will not result in the given wheel falling, for example, on the lathe bed (1).  Noting this, in releasing of the given wheel by the first-stage chuck (10), the first plurality of swing clamp cylinder pressure claws (96) are released/unclamped.  Upon releasing/unclamping, the first servo motor (13) can be actuated so as to withdraw and return the first-stage chuck (10) to the aforementioned original position, thereby completing connection of the first-stage machining and the second-stage machining.  In the original position, the first servo moving unit (5) is disposed in the position that it is shown as being disposed in within Figure 1 of Kawasumi et al.  It is reiterated that the first-stage chuck (10) is connected to the first servo moving unit (5) by the first spindle unit (7) in the modified machining equipment of Kawasumi et al.                                                                                                                                                                                               

Response to Arguments
Applicant's arguments filed 4/25/2021 have been fully considered but they are not persuasive. 
With respect to claim 1, Applicant argues the following:
1) It was alleged on pages 6 and 7 of the Office Action that Patterson discloses the first/second end-face positioning blocks for axially positioning the wheel during the first/second stage machining. Applicant respectfully disagrees. 

It is respectfully submitted that none of Patterson mentions that the interfacing between the wheel's 12 outer rim portion and the plurality of end-face positioning block's 76 locating surfaces 82 intends to prevent the wheel 12 from movement downward from the perspective of Figure 3 of Patterson in the axial direction toward, for example, the face plate 16 of the first/second stage chuck 10. Contrarily, the locators 76 of Patterson are used for axially positioning the wheel together with the slide blocks 60. 

In particular, Patterson discloses:

The slide blocks 60, 62, 64 are selectively movable in a first direction 65 radially outward from the centerline 14 for causing the locators to engage the wheel, and in a second direction 67 radially inward toward the centerline 14 to cause the locators to engage the wheel, as illustrated in FIG. 2. (With reference to column 3, lines 2-8) 

As shown in FIGS. 1 and 3, the radial slide blocks 60, 62, 64 include a plurality of apertures 72 formed therein for removable attachment of feed-in locators 74 (shown in FIG. 1) or feed-out locators 76 (shown in FIG. 3). The locators 74, 76 are removable bolted to the respective radial slide blocks 60, 62, 64 and are preferably located by dowel pins6 and locating holes. (With reference to column 3, lines 9-15)

The draw bar 116 is connected by a draw bar extension 120 to the center cam 30 for operating the radial slide blocks 60, 62, 64 for moving the locators radially. (With reference to column 4, lines 2-5)



    PNG
    media_image1.png
    778
    551
    media_image1.png
    Greyscale


As can be seen, Patterson teaches that locators 76 are bolted to the respective radial slide blocks 60, 62, 64, and the radial slide blocks are movable radially. Further in combination with Figure 3, the radial slide block 60 has a flat radial surface (marked with red vertical line in Figure 3 of Patterson), the locator 76 is mounted on the flat radial surface of the radial slide block 60, and the locating surface 82 of the locator 76 engages the inner periphery of the outer rim portion 84 of the aluminum wheel 86. In other words, the radial slide block 60 itself is not in contact with the wheel, but it is the locator 76 which is in contact with the wheel. Therefore, it is actually the locator 76 that radial positions the wheel together with the radial slide block to prevent the wheel from moving radially, and thus, the locator are used for radially positioning the wheel but not for axially positioning the wheel.

With reference to Figure 1 of Patterson reproduced below, it is actually the clamps7 88 that axially position the wheel. As disclosed by column 3, lines 36-39 of Patterson, which recite, "the clamps 88 are adapted for applying a clamping force to the respective aluminum wheel 12 in a direction parallel to the centerline 14", the clamps 88 (each including a cam arm 96) are used for clamping the wheel 12 in the axial direction and thus preventing the wheel from moving axially.


    PNG
    media_image2.png
    832
    568
    media_image2.png
    Greyscale


Therefore, it is respectfully submitted that the locator 76 in Patterson is not equivalent to the end-face positioning block in claim 1 of the instant application, and thus, Patterson at least does not disclose the first end-face positioning blocks for axially positioning the wheel during the first-stage machining and the second end-face positioning blocks for axially positioning the wheel during the second-stage machining as provided for in claim 1 of the instant application.

Applicant’s argument has been considered, but is not persuasive.  This is because Patterson does indeed disclose “the first end-face positioning blocks for axially positioning the wheel during the first-stage machining and the second end-face positioning blocks for axially positioning the wheel during the second-stage machining.”  
In order to explain this, Examiner directs attention to Figure 3 of Patterson in which a plurality of end-face positioning blocks (76) can be seen.  In contrast to Applicant’s assertion, the plurality of end-face positioning blocks (76), which are uniformly distributed on the first/ second stage chuck (10) in the circumferential direction, are indeed used for axially positioning the wheel (12) during machining.  As can be seen in Figure 3, the wheel (12) is seated upon the plurality of end-face positioning blocks (76) such that the wheel’s (12) outer rim portion (84) interfaces with locating surfaces (82) of the plurality of end-face positioning blocks (76).  Due to this interfacing between the wheel’s (12) outer rim portion and the plurality of end-face positioning block’s (76) locating surfaces (82), the wheel (12) is prevented from movement downward from the perspective of Figure 3 in the axial direction toward, for example, the face plate (16) of the first/second stage chuck (10).  By ensuring the wheel (12) isn’t moved in the axial direction past a certain point, the plurality of end-face positioning blocks (76) are being used for axially positioning the aluminum wheel (12) during machining.  
Please be advised that while Patterson doesn’t discuss the plurality of end-face positioning blocks (76) in terms of axial positioning of the wheel (12), it doesn’t change the fact that said plurality of end-face positioning blocks (76) inherently provide for axial positioning of the wheel (12).  This is due to how the end-face positioning blocks (76) are embodied and how they (76) are positioned so as to interface with the wheel (12).  More specifically, since the plurality of end-face positioning blocks (76) prevent the wheel (12) from moving past them (76) in the axial direction toward, for example, the face plate (16) of the first/second stage chuck (10), 
the plurality of end-face positioning blocks (76) ensure the aluminum wheel (12) isn’t moved in the axial direction past a certain point, and therefore perform the function of axially positioning the aluminum wheel (12).  That is to say that the plurality of end-face positioning blocks (76) are acting as an axial stop for the wheel (12), and as such, perform the function of axially positioning said wheel (12).  In other words, since the plurality of end-face positioning blocks (76) prevent the aluminum wheel (12) from moving past them in the axial direction, due to the wheel (12) being seated upon the plurality of end-face positioning blocks (76) such that the wheel’s (12) outer rim portion (84) interfaces with locating surfaces (82) of the plurality of end-face positioning blocks (76), the wheel (12) is unable to be moved in the direction past a certain point toward the face plate (16) of the first/second stage chuck (10).  As such, the plurality of end-face positioning blocks (76) due indeed perform the function of axially positioning of the wheel (12) during machining.  Based on the foregoing, Applicant’s argument is not found to be persuasive.  
Be advised that in the modified equipment of Kawasumi et al., the plurality of end-face positioning blocks (76) of Patterson serve as a first plurality of end-face positioning blocks (76) in the first-stage chuck (10).  Similarly, in the modified equipment of Kawasumi et al., the plurality of end-face positioning blocks (76) of Patterson serve as a second plurality of end-face positioning blocks (76) in the second-stage chuck (10).
 With respect to claim 1, Applicant also argues the following:
2) It was alleged on page 7 of the Office Action that Patterson discloses that the sleeve 118 is used for radially positioning the wheel 12 during machining, and Patterson discloses the mandrel for radially positioning the wheel in claim 1 of the instant application. Applicant respectfully disagrees.

It is respectfully submitted that nowhere of Patterson does it ever mention that the8 sleeve 118 is used for radially positioning the wheel 12 during machining. Contrarily, Patterson provides, "[t]he sleeve 118 is threaded to the yoke plate 98 at the threaded connection 122 so that the sleeve 118 may actuate the yoke plate 98 with respect to the face plate 16 for causing the cam arms 96 to pivot between clamped and unclamped positions" and "[t]he clamps 88 are adapted for applying a clamping force to the respective aluminum wheel 12 in a direction parallel to the centerline 14. As shown in FIG. 1, each of the clamps 88 comprises a cam arm 96 which is pivotally connected to the yoke plate 98 by means of the cam bearing, pivot pin, and keeper, generally indicated at 100". 

As can be seen, the sleeve 118 of Patterson applies a clamping force on the aluminum wheel 12 by driving the yoke plate 98 and thus driving the cam arm 96 of the clamps 88 in a direction parallel to the centerline 14 (i.e. in the axial direction). In other words, the sleeve 118 of Patterson applies a clamping force on the aluminum wheel in the axial direction, thereby preventing the wheel from moving in the axial direction. Thus, the sleeve 118 is used for axial positioning of the wheel, but is not used for radial positioning of the wheel. 

In addition, in claim 1 of the instant application, the mandrel on the second-stage chuck extends through a central hole of the wheel for radially positioning the wheel during the second-stage machining. However, with reference to Figure 3 of Patterson, the sleeve 118 does not extend through a central hole of the wheel during the machining. Contrarily, with reference to Figures 1 and 3 and column 4, lines 27-28 of Patterson, Patterson discloses that a cover plate or end stop 128 covers the opposing end of the housing 26. In other words, it is impossible for the sleeve 118 to extend through the central hole of the wheel during the machining since a cover plate or end stop 128 exists and will prevent the sleeve 118 from extending towards the wheel. 

Therefore, it is respectfully submitted that the sleeve 118 of Patterson is not equivalent to the mandrel for radially positioning the wheel in claim 1 of the instant application, and thus Patterson at least does not disclose the mandrel for radially positioning the wheel in claim 1 of the instant application. 

Applicant above argument has been fully considered and is persuasive.  This is because Applicant’s new limitation in claim 1 in which it was set forth that “the mandrel is arranged on the mandrel base and extends through a central hole of the wheel,” served to overcome Examiner’s previous interpretation of Patterson in which element 116 of Patterson was considered to be a mandrel base (in accordance with claim 1) and in which element 118 of Patterson was considered to be a mandrel (in accordance with claim 1).  Due to the amendment to claim 1, Examiner has applied new art Fukui et al. (U.S. Patent No. 6,502,834 B1) as a modifying reference, noting that Fukui et al. teaches the newly set forth limitation of “the mandrel is arranged on the mandrel base and extends through a central hole of the wheel.”
Next, with respect to claim 1, Applicant argues the following:
3) It was alleged on page 9 of the Office Action that Patterson discloses the first-stage chuck 10, which includes a first plurality of radial positioning blocks 60, 62, 64, a first plurality of end-face positioning blocks 76, a first plurality of swing clamp cylinder9 pressure claws 96, a first mandrel base 116, and a first mandrel 118. 

It was further alleged on page 10 of the Office Action that Patterson discloses the second-stage chuck 10 includes a second plurality of radial positioning blocks 60, 62, 64, a second plurality of end-face positioning blocks 74, 76, a second plurality of swing clamp cylinder pressure claws 96, a second mandrel base 116, and a second mandrel 118. 

Applicant respectfully disagrees. 

In the instant application, the structures of the first-stage chuck and second-stage chuck are different from each other, while Patterson teaches the same chuck structure. 

Firstly, the first-stage chuck in the instant application includes the plurality of radial positioning blocks for radially positioning a wheel during first-stage machining, the plurality of first end-face positioning blocks for axially positioning the wheel during the first-stage machining. As stated above, Patterson does not disclose the first end-face positioning blocks, and thus, the structure of the chuck apparatus of Patterson is different from that of the first-stage chuck in claim 1 of the instant application. 


Applicant’s argument has been considered, but is not persuasive.  
First, with respect to Applicant’s argument that “in the instant application, the structures of the first-stage chuck and second-stage chuck are different from each other, while Patterson teaches the same chuck structure,” it is noted that independent claim 1 is not set forth in a manner that precludes the first (10) and second-stage chucks (10) of the modified equipment of Kawasumi et al. from having the same construction.  While claim 1 may set forth the first-stage chuck as comprising a plurality of radial positioning blocks and the second-stage chuck as comprising a mandrel and a mandrel base, claim 1 does not preclude the first-stage chuck from having an associated mandrel base and mandrel, for example. Likewise, claim 1 also does not preclude the second-stage chuck from having an associated plurality of radial positioning blocks, for example.  Based on the foregoing, Applicant’s argument is not found to be persuasive.  
Next, with respect to Applicant’s argument corresponding to “Patterson does not disclose the first end-face positioning blocks, and thus, the structure of the chuck apparatus of Patterson is different from that of the first-stage chuck in claim 1 of the instant application,” Examiner notes the following.  In the modified equipment of Kawasumi et al., the plurality of end-face positioning blocks (76) of Patterson serve as a first plurality of end-face positioning blocks (76) within the first-stage chuck (10).  The first plurality of end-face positioning blocks (76) constitute such, as they are uniformly distributed on the first stage chuck (10) in the circumferential direction, and are used for axially positioning a given wheel during first-stage machining.  
For example, due to how the plurality of end-face positioning blocks (76) are embodied and how they (76) are positioned to interface with the wheel (12), the plurality of end-face positioning blocks (76) prevent the wheel (12) from moving past them (76) in the axial direction toward, for example, the face plate (16) of the first stage chuck (10), thereby ensuring that the wheel (12) isn’t moved in the axial direction past a certain point.  That is to say that the plurality of end-face positioning blocks (76) are acting as an axial stop for the wheel (12), and as such, perform the function of axially positioning said wheel (12) in the first-stage chuck (10).  Based on the foregoing, Applicant’s argument is not persuasive.  
Next, with respect to claim 1, Applicant argues the following:
Secondly, the second-stage chuck in the instant application includes the mandrel base, the mandrel, and the plurality of second end-face positioning blocks. As stated above, Patterson does not disclose the mandrel and the second end-face positioning blocks, and thus, the structure of the chuck apparatus of Patterson is different from that of the second-stage chuck in claim 1 of the instant application. 

Therefore, Patterson does not disclose the first-stage chuck and second-stage chuck as provided for in claim 1 of the instant application. 

With respect to Applicant’s argument corresponding to Patterson not disclosing “the second end-face positioning blocks, and thus, the structure of the chuck apparatus of Patterson is different from that of the second-stage chuck in claim 1 of the instant application.,” Examiner notes the following.  In the modified equipment of Kawasumi et al., the plurality of end-face positioning blocks (76) of Patterson serve as a second plurality of end-face positioning blocks (76) within the second-stage chuck (10).  The second plurality of end-face positioning blocks (76) constitute such, as they are uniformly distributed on the second stage chuck (10) in the circumferential direction, and are used for axially positioning a given wheel during second-stage machining.  
For example, due to how the plurality of end-face positioning blocks (76) are embodied and how they (76) are positioned to interface with the wheel (12), the plurality of end-face positioning blocks (76) prevent the wheel (12) from moving past them (76) in the axial direction toward, for example, the face plate (16) of the second stage chuck (10), thereby ensuring that the wheel (12) isn’t moved in the axial direction past a certain point.  That is to say that the plurality of end-face positioning blocks (76) are acting as an axial stop for the wheel (12), and as such, perform the function of axially positioning said wheel (12) in the second-stage chuck (10).  Based on the foregoing, this portion of Applicant’s argument is not persuasive.  
Next, with respect to Applicant’s argument that, “Patterson does not disclose the mandrel”, Examiner advises the following.  In claim 1 of the claim set filed on 4/25/2022, Applicant set forth a new limitation corresponding to, “the mandrel is arranged on the mandrel base and extends through a central hole of the wheel.”  By setting forth this limitation, Applicant overcame Examiner’s previous interpretation of Patterson in which element 116 of Patterson was considered to be a mandrel base (in accordance with claim 1) and in which element 118 of Patterson was considered to be a mandrel (in accordance with claim 1).  Due to the amendment to claim 1, Examiner has applied new art Fukui et al. (U.S. Patent No. 6,502,834 B1) as a modifying reference, noting that Fukui et al. teaches the newly set forth limitation of “the mandrel is arranged on the mandrel base and extends through a central hole of the wheel.”
Lastly, with respect to claim 1, Applicant argues the following:
In view of above, it is respectfully submitted that Patterson at least does not disclose the different structures of the first-stage chuck and second-stage chuck, and thus, Patterson also does not disclose at least the detailed method for connection of the first-stage machining and the second-stage machining, as recited in claim 1 of the instant application. 

Therefore, even if Kawasumi and Patterson were to be combined, assuming arguendo that such combination would be permissible, a person of ordinary skill in the art would not arrive at the technical solution of the amended claim 1 of the instant application. 

Therefore, the combination of Kawasumi and Patterson does not render the subject matter of claim 1 of the subject application obvious. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., detailed method for connection of the first-stage machining and the second-stage machining) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Please be advised that claim 1 is directed to an apparatus, specifically wheel machining equipment, not a method/process.  In other words what Applicant is setting forth in lines 46-57 of claim 1 are not in fact method/ process steps.  Noting this, the combination of Kawasumi et al. in view of Patterson is capable of what is set forth in lines 46-57 of claim 1 (“after the first-stage turning of the wheel is completed…thus completing connection of the first-stage turning and the second-second turning”), and due to this capability, Applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722